t c summary opinion united_states tax_court raymond ochoa petitioner v commissioner of internal revenue respondent docket no 21609-15s filed date raymond ochoa pro_se kris h an for respondent summary opinion carluzzo chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’ sec_2013 federal_income_tax after a concession the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for h o head_of_household filing_status an earned_income_credit a child_tax_credit and an additional_child_tax_credit and education credits background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california petitioner and gloria mada are the uncle and grandmother respectively of h o born in petitioner ms mada and h o resided in an apartment in pasadena california apartment during h o ’s mother darlene ochoa continued code of as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure 2respondent now concedes that petitioner paid dollar_figure of qualified_education_expenses in and is entitled to the corresponding education credit 3it is the policy of this court not to identify minors we refer to minor children by their initials see rule a resided in washington d c during most of h o attended public school in the pasadena unified school district school district ms mada paid approximately dollar_figure to dollar_figure monthly to rent the apartment she also paid the monthly utility bills petitioner reimbursed ms mada for dollar_figure of the rent and for the entire cost of the utilities each month additionally petitioner paid much if not all of the other living_expenses for himself ms mada and h o ms ochoa occasionally sent money to ms mada and or petitioner to help defray h o ’s living_expenses ms mada’s only source_of_income during was the dollar_figure of social_security income she received each month during petitioner was employed as an electrician and attended classes at intercoast college intercoast four nights per week intercoast issued a form 1098-t tuition statement for which reflected petitioner’s student status as at least half time and the total_payment of dollar_figure received for qualified_tuition_and_related_expenses petitioner’s timely filed federal_income_tax return reported wages of dollar_figure from his employment as an electrician and unemployment income of dollar_figure no other income or source_of_income is reported on that return petitioner who was not married as of the close of filed as a head_of_household claimed a dependency_exemption deduction for h o and claimed an earned_income_credit and a child_tax_credit and an additional_child_tax_credit computed as though h o was his qualifying_child for purposes of those credits also included with petitioner’ sec_2013 return is a form_8863 education credits american opportunity and lifetime learning credits on the form_8863 petitioner claimed an american_opportunity_tax_credit aotc of dollar_figure of which he treated dollar_figure as refundable and dollar_figure as nonrefundable according to that form the credit is attributable to petitioner’s education expenses at intercoast in the notice respondent changed petitioner’s filing_status from head_of_household to single and adjusted the standard_deduction accordingly disallowed the dependency_exemption deduction petitioner claimed for h o and disallowed all of the above-referenced credits discussion as we have observed in countless opinions deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction or credit rule a indopco inc v 4petitioner now acknowledges that h o is his niece and not his daughter as originally described on his return 5petitioner does not claim and the record does not otherwise demonstrate continued commissioner 503_us_79 292_us_435 this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir i qualifying_child under sec_152 under the circumstances presented petitioner’s entitlement to the dependency_exemption deduction and certain credits here in dispute depends upon who as among petitioner ms mada or ms ochoa may treat h o as a qualifying_child as that term is defined in sec_152 pursuant to that section an individual may be treated as the qualifying_child of a taxpayer if the individual is a child of the taxpayer or a descendant of such a child or a brother sister stepbrother or stepsister of the taxpayer or a descendant of such a relative has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year meets certain age requirements and has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins continued that the provisions of sec_7491 are applicable here and we proceed as though they are not respondent takes the position that h o cannot be treated as petitioner’s qualifying_child because petitioner has failed to show that he provided more than one-half of h o ’s support respondent’s focus on the source of h o ’s support however misses the mark for purposes of determining a taxpayer’s qualifying_child it matters not how much support a child receives from others so long as the child did not provide more than one-half of his or her own support see sec_152 we are satisfied that h o did not contribute more than one-half of her own support during so the support_test does not as respondent suggests preclude her treatment as petitioner’s qualifying_child during furthermore according to respondent h o may not be treated as petitioner’s qualifying_child because h o did not reside with petitioner during relying entirely upon the reference to h o ’s mother on the records of the school district respondent would have us find that h o and ms ochoa resided in the same household during and that the household did not include petitioner for most of the year however petitioner and ms mada credibly testified that they along with h o shared the same residence during and that ms ochoa did not live with them for most of the year we find their testimonies more persuasive than the inference respondent draws from the records of the school district furthermore it should be pointed out that even if ms ochoa and h o did share the same principal_residence for more than one-half of that fact would not necessarily preclude a finding that h o was petitioner’s qualifying_child because of the tiebreaker rule_of sec_152 which is more fully discussed below as it turns out that tiebreaker rule is applicable here the evidence shows that for h o fit within the definition of a qualifying_child within the meaning of sec_152 with respect to petitioner as well as ms mada that being so a tiebreaker rule establishes which of them may treat h o as a qualifying_child for under that rule h o is treated as the qualifying_child of the taxpayer with the higher adjusted_gross_income for the tax_year in question see sec_152 petitioner’s adjusted_gross_income for as shown on his return was dollar_figure ms mada’s sole source_of_income was the dollar_figure of social_security income she received each month it is clear that petitioner had the higher adjusted_gross_income and therefore h o is his qualifying_child for therefore petitioner could claim h o as a qualifying_child for purposes of the dependency_exemption deduction the earned_income_tax_credit the child_tax_credit and the additional_child_tax_credit see sec_152 sec_24 sec_32 accordingly petitioner is entitled to that deduction and those credits as claimed on his return see sec_24 sec_32 sec_151 ii filing_status sec_2 provides that a head_of_household includes an unmarried individual if the individual maintains a home which is the principal_place_of_abode for at least one-half of the year for either a qualifying_child as defined under sec_152 or any other person who is the individual’s dependent under sec_151 petitioner has established that h o was his qualifying_child for an individual will be considered to maintain a household only if the individual pays more than one-half of the expenses associated with the household sec_1_2-2 income_tax regs the expenses of maintaining a household include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises id such expenses do not include the cost of clothing education medical treatment vacations life_insurance and transportation id as discussed supra p petitioner established that he paid most of the rent and utilities for the apartment that was the principal abode for himself ms mada and h o during ms ochoa also contributed to the maintenance of the household during but the evidence is insufficient to support a finding that whatever support she provided when added to the support provided by ms mada exceeded the support provided by petitioner consequently petitioner qualifies as a head_of_household for iii aotc on form_8863 attached to hi sec_2013 return petitioner claimed an aotc of dollar_figure according to that form the credit is attributable to petitioner’s education expenses respondent now concedes that petitioner is entitled to the education credit of dollar_figure and the refundable aotc of dollar_figure on the basis of the form 1098-t which reflected petitioner’s student status as at least half time and the total_payment of dollar_figure received for qualified_tuition_and_related_expenses according to petitioner the discrepancy between the amount he claimed to have paid for qualified_tuition_and_related_expenses and the amount reported on the form t relates to the cost of tools that he used in the weekly workshop that was part of his course at intercoast the aotc is a modified version of the hope scholarship credit see sec_25a it provides for a credit for qualified_tuition_and_related_expenses paid_by a taxpayer for education furnished to an eligible_student the credit is equal to a percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year as does not exceed dollar_figure plus b percent of such expenses so paid as exceeds dollar_figure but does not exceed dollar_figure sec_25a the statute defines qualified_tuition_and_related_expenses to include tuition and fees at an eligible_educational_institution that the taxpayer the taxpayer’s spouse or the taxpayer’s dependent attends as well as course materials sec_25a i as relevant qualified_tuition_and_related_expenses also include fees for equipment used in a course of study only if the fees must be paid to the eligible education institution for the enrollment or attendance of the student at the institution sec_1_25a-2 income_tax regs although we find petitioner’s testimony credible and have no doubt that he expended amounts for tools and or equipment used in his weekly workshop at intercoast the expenses do not constitute fees paid to intercoast and therefore are not included in the definition of qualified_tuition_and_related_expenses see id accordingly petitioner is not entitled to an aotc for in an amount greater than the amount respondent now concedes to reflect the foregoing decision will be entered under rule
